COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER OF RECUSAL

Appellate case name:      Darlene Koffey Smith v. Robert C. Williams

Appellate case number:    01-21-00638-CV

Trial court case number: 1172187

Trial court:              County Civil Court at Law No. 1 of Harris County

        Appellant, Darlene Koffey Smith, pro se, has filed an appeal from a final judgment signed
on September 3, 2021. On January 10, 2022, appellant filed a motion requesting that Justice
Richard Hightower be recused from her appeal, contending that he had previously been involved
as an attorney in a case in which appellant filed a grievance in the Houston Independent School
District.
        Upon review, Justice Hightower, has decided to voluntarily recuse himself from this case.
Accordingly, the December 30, 2021 notice concerning jurisdiction, signed by Justice Hightower,
is withdrawn. The motion to recuse is granted.
       It is so ORDERED.

Judge’s signature: __Justice Richard Hightower_________________
                    Acting individually  Acting for the Court


Date: ___January 12, 2022____